899 F.2d 1228
16 U.S.P.Q.2d 1975
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.SAFE FLIGHT INSTRUMENT CORPORATION, Plaintiff-Appellant,v.SUNDSTRAND DATA CONTROL, INC., Defendant-Appellee,
No. 89-1579.
United States Court of Appeals, Federal Circuit.
March 22, 1990.Rehearing Denied April 20, 1990.

Before NIES, PAULINE NEWMAN and MICHEL, Circuit Judges.
NIES, Circuit Judge.

DECISION

1
Safe Flight Instrument Corporation appeals from the final judgment of the United States District Court for the District of Delaware, 706 F.Supp. 1146, 10 USPQ2d 1733 (D.Del.1989), granting the motion of Sundstrand Data Control, Inc., for summary judgment of noninfringement of Safe Flight Instrument Corp.'s U.S. Patents Nos. 4,012,713 ('713 patent) and 4,079,905 ('905 patent).  We affirm.

OPINION

2
Contrary to Safe Flight's argument, the district court's opinion is not devoid of a separate analysis of the '905 patent.  In the court's original opinion, and more fully in its reconsideration opinion, the court explained its reasons for dealing with the '905 patent in less detail.  Safe Flight's brief makes no substantive argument regarding infringement of the '905 patent that is not made in connection with the '713 patent.


3
Upon considering all of Safe Flight's arguments we have not been persuaded of legal error in the court's claim construction.  Thus, its finding of no literal infringement is not clearly erroneous.  We also find no error in the court's standard for determining infringement under the doctrine of equivalents under the precedent of this court or its application of the standard to the facts of this case.  Furthermore, we are not persuaded that there were genuine issues of material fact which precluded granting summary judgment.  The district court gave thoughtful and careful analysis to all of the issues raised by Safe Flight in both its opinion granting summary judgment and that denying Safe Flight's motion for reconsideration.  Accordingly, we affirm on the basis of the opinions below.